Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 7/21/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-17, 19-27 are pending in this office action.
Claims 1, 10, 12, 19, 20, 23 have been amended. 
Claims 1-17, 19-27 have been rejected.

Claim Rejections - 35 USC §103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 1-5, 6-8, 10, 11, 14, 15, 16-17, 19 -are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. WO 2014127852(A) [(English Translation] and as evidenced by NPL beta glucan.

8.	 Regarding claims 1, 2, 3, 4, 5, 7, 15, 16-17, 19, Coles et al. discloses that distillation by product e.g. condensed distillers grain (CDS) is used as animal feed supplement ([0010]), which includes natural mineral source including dolomite, magnesite etc. i.e. source as cation e.g. magnesium ([0012], [0017], [0021]) and cation makes chelate (i.e. magnesium lactate chelate) with reactive organic acid e.g. lactic acid present in distillation by-product e.g. CDS ([0017]), and this chelate has the benefit
of having more bioavailability of the mineral inorganic salt from the chelate ([0039]). Coles et al. also discloses that the CDS has water ([0058]) and therefore, it reads on “an undried fermentation or distillation byproduct as claimed in claims 1, 2, 3, 4, 5, 7.
It is known that the chelate with lactic acid and magnesium cation is magnesium lactate chelate to meet claim 15.
Coles et al. is silent specifically about all claimed supplements including “prebiotic supplement”.
NPL Christian et al. discloses that fermented by-product after ethanol fermentation contain fibers, fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description).
NPL Christian et al. also discloses that fermented by-product after ethanol fermentation contain fibers, fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description), and yeast dry weight is 16-32% by weight and yeast cell contain 15-30% beta glucan which is therefore, (26-32)% yeast x [(0.15) —(0.30)] makes 3.9% (Lower) to 0.96% (Higher) to meet “at least 2% of the dry matter intake” as claimed in claims 1, 19. It is known and as evidenced by NPL beta glucan (page 1, first lines in bold) that beta glucan is non-starch polysaccharide.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. to incorporate the teaching of NPL Christian et al. to consider fermentation by-product can be used as nutritional feed supplement because such fermented by-product contains nutritional supplements including beta glucan prebiotic (at least in claim 10 and page 17, paragraph 4 of NPL Christian et al.) supplement.
Regarding the phrase “to improve one or more of the features” as claimed in the Markush group of claim 1 it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 1.
Regarding the phrase “for a period of at least 10 days the animal is fed a prebiotic supplement”, it is to be noted that the combinations of disclosures meet that the supplement contains prebiotic beta glucan. It is also understood from the disclosure that the supplement can be used daily with the feed stuff also. Therefore, it meets “for a period of at least 10 days the animal is fed a prebiotic supplement’.
Regarding the phrase “C3/C4 organic acids with a multivalent cation source to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with magnesium cation ([0039], [0040]) and lactic acid present in stillage/CDS ([0039], [0040]) and magnesium cation source can be MgCO3 ([0058]). It would have been obvious that chelate complex is the reaction product and is precipitated to meet claim 1. It is also known that magnesium carbonate provides magnesium cation and releases carbon di oxide ([0053], [(0054]).
It is also applicable for the claim limitations of claims 16-17 that claims 16-17 recite similar property of the end product and therefore, the disclosed combinations of prior arts meet the claimed method to make the claimed product which will have the claimed properties as claimed in claims 16-17.

9. 	Regarding claim 6, Coles discloses it can be magnesium carbonate ([0059], [0065]).

10. 	Regarding claim 8, Coles discloses that the temperature can be 75- degree C ([0059]). Cole does not specifically mention the phrase “below the Maillard threshold temperature” as claimed in claim 8. However, it is evidenced from applicants’ specification, this reaction is carried out at 75- degree C (at least in [0088] in PGPUB) and drying temperature may be as low as at 80 -degree C (at least in [0091] in PGPUB). Therefore, this disclose lower value of drying temperature 80- degree C can be considered as below threshold temperature as claimed in claim 8. It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the temperature and time of reaction to make chelate and the temperature can be optimized below the Maillard threshold temperature by changing the time of reaction (as temperature and time are inverse relationship) in order to avoid Maillard reaction. Also, this can be addressed using Result Effective Variable and mentioned below.
Absent showing of unexpected results, the specific amount of temperature below Maillard threshold temperature is not considered to confer patentability to the claims. As the Maillard reaction conditions are variables that can be modified, among others, by adjusting the temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of chocolate
 (4) in Coles et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired reaction below Maillard threshold temperature (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	 Regarding claims 10, 11 and 14, Coles et al. also discloses that the lactic acid 27%, acetic acid 3% ([0059]) to meet claim 10 and pH is from 4.1-7.0 ([0059]) to meet claim 14. It is to be noted that the disclosure that pH rose from 4.1-7.0 ([0059]) can be interpreted as the starting condensed distillers’ grain (CDS) which has pH 4.1 is converted to chelated complex containing animal feed supplement ([0017], [0020], [0012]) by the reaction between cation (Mg) with reactive lactic acid ([0059]) to read on claim 11. The reason is CDS is from the fermentation of raw material from plant source e.g. corn etc. is disclosed by NPL Christian et al. discloses (at least on page 22 first line, first paragraph) and therefore, it reads on “starting material for the prepared precursor is an acidic plant material’ as claimed in claim 11.

12. 	Claims 9,11 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. as applied to claim 1 and further in view of Perreli- Minetti et al. USPN 2852387 in view of Block et al. US 2008/0146520.

13. 	 Regrading claim 9, it is to be noted that Coles et al. discloses fermentation by- product, stillage, e.g. CDS etc. ([0037], [0038], [0040]).
However, Coles et al. in view of NPL Christian et al. are specifically silent about “Grape marc’.
Perreli- Minetti et al. discloses that the stillage obtained after additional fermentation of the residues (Pomace) received after first fermentation (col 4 lines 15- 20 and Fig 1 e.g. “Pomace-water Fermentation Tank”) are considered as waste and generally discarded (Fig 1) and therefore, stillage received after second fermentation of grape pomace.
Therefore, it is to be noted that stillage from any fermented waste as disclosed by Coles et al. (at least in [0037], [0038], [0040]) can be considered from the grape pomace fermentation product as stillage also (e.g. Fig 1 of Perreli- Minetti et al. and [0040] of Coles et al.) which will make chelates because of the presence of reactive organic acid (in Coles et al. at least in [0039]) and in presence of mineral e.g. magnesium etc. (in Coles at least in [0039], [0048], [0053], [0054]). Therefore, grape pomace is fermented before reacting with the multivalent cation to meet claim 9 because pomace after fermentation makes fermented waste stillage (Fig 1 of Perreli- Minetti et al.) which provides reactive organic acid to react with the mineral cation (in Coles et al. [0039],], [0048], [0053], [0054]).
Block et al. discloses that grape pomace can be used as an animal feed ([0036)). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Coles et al. in view of NPL Christian et al. to include the teaching of Perreli- Minetti et al. who discloses that grape pomace which is made after additional fermentation of grape pomace fermentation (col 3 line 42, col 4 lines 10-15, lines 22-25, col 5 lines 65-75) and therefore, can be considered as waste utilization from grape and grape pomace after fermentation from distillery as starting material because Block et al. discloses that grape pomace can be used as an animal feed (Block et al. [(0036]).

14. 	Regrading claim 11, claim 11 has been rejected above. However, additionally, it is also addressed here.
Coles et al. in view of NPL Christian et al. are specifically silent about “acidic plant material’.
Perreli- Minetti et al. discloses that the still containing pomace are considered as waste and generally discarded (Fig 1). Perreli- Minetti et al. also discloses that grape pomace which is made after fermentation (col 4 lines 10-15, lines 22-25, col 5 lines 65-75) and followed by pressing the pomace which retains moisture (col 3 lines 42) and therefore, can be considered as waste from distillery when grape is used as starting material.
Block et al. discloses that grape pomace can be used as an animal feed ([0036)). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al.in view of NPL Christian et al. to incorporate the teaching of Perreli- Minetti et al. the still containing pomace are considered as waste and generally discarded (Fig 1) and this fermented by-product waste from grape pomace can be processed to use as feed supplement as disclosed by Block et al. ([0036]).
Therefore, Coles et al.in view of NPL Christian et al. and Block et al. meet the claim limitation of “the starting material for the prepared precursor is an acidic plant material’. Regarding pH, Coles et al. also discloses that usually, the by-product containing organic acids ([0059]) and pH is from 4.1-7.0 ([0059]). It is also to be noted that the acidic plant material e.g. grape pomace has acidic ph.

15. 	Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. as applied to claim 1 and as evidenced by Kohl et al. US 2013/0165678 and as evidenced by NPL Bideaux et al.
Regarding claim 12, it is evidenced by Kohl et al. that soluble components of stillage from such type of fermented waste (e.g. corn fermentation) includes glycerol also (Table 1). Even if the exact amount is not mentioned, however, it depends on the fermentation conditions and the starting material. Therefore, it is variable. It is within the skill of one of ordinary skill in the art to optimize the fermentation condition to control the amount of glycerol production during fermentation by controlling the fermentation condition as is evidenced by NPL Bideaux et al. (Title, and at least in Abstract and Fig 1).
Absent showing of unexpected results, the specific amount of glycerol is not considered to confer patentability to the claims. As the amount of by-product glycerol are variables that can be modified, among others, by adjusting the type of raw material and fermentation condition as evidenced by NPL Bideux et al., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of glycerol in Coles et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of residual glycerol within the claimed small range amounts of 5-15% (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

16. 	 Regarding claim 13, NPL Christian et al. discloses that fermented by-product after ethanol fermentation contain fibers, fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description).

17.	 Claims 20, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Thornberg et al. USPN 5260089 and as evidenced by NPL Beavers et al. (in New J. Chem., 2009, 33, 1951-1959) and as evidenced by NPL beta glucan.

18. 	Regarding claims 20, 21, Coles et al. discloses that distillation by product e.g. condensed distillers’ grain (CDS) is used as animal feed supplement ([0010]), which includes natural mineral source including dolomite, magnesite etc. i.e. source as cation e.g. magnesium ([0012], [0017], [0021]) and cation makes chelate with reactive organic
acid e.g. lactic acid present in distillation by-product e.g. CDS ([0017]), and this chelate has the benefit of having more bioavailability of the mineral inorganic salt from the chelate ([0039]). Coles et al. also discloses that the CDS has water ([0058)).
Coles et al. is silent specifically about all claimed supplements including “prebiotic supplement”.
NPL Christian et al. discloses that fermented by-product after ethanol fermentation contain fibers, fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description).
NPL Christian et al. also discloses that fermented by-product after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description), and yeast dry weight is 16-32% by weight and yeast cell contain 15-30% beta glucan which is therefore, (26-32)% yeast x [(0.15) —(0.30)] makes 3.9% (Lower) to 0.96% (Higher) to meet “at least 2% of the dry matter intake” as claimed in claim 20. It is known and as evidenced by NPL beta glucan (page 1) that beta glucan is non-starch polysaccharide.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. to incorporate the teaching of NPL Christian et al. to consider fermentation by-product can be used as nutritional feed supplement because such fermented by-product contains nutritional supplements including beta glucan prebiotic (at least in claim 10 and page 17, paragraph 4 of NPL Christian et al.) supplement.
Regarding the phrase “to improve one or more of the features” as claimed in the Markush group of claims 1 it is to be noted that as because combinations of prior arts
meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 20.
Regarding the phrase “C3/C4 organic acids with a multivalent cation source to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with magnesium cation ([0039], [0040]) and lactic acid present in stillage/CDS ([0039], [0040]) and magnesium cation source can be MgCO3 ([0058)). It would have been obvious that chelate complex is the reaction product and is precipitated to meet claim 1. It is also known that magnesium carbonate provides magnesium cation and releases carbon di oxide ([0053], [0054]).
Regarding the phrase “condensed distillers solubles’ with magnesium oxide to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with magnesium cation ([0039], [0040]) and lactic acid present in stillage/CDS ([0039], [0040]) and magnesium cation source can be MgCO3 ([0058)]) also. It is also known that magnesium carbonate provides magnesium cation and releases carbon di oxide ([0053], [(0054]).
However, although it is not mentioned, if the source is MgO, it is known that the reaction would follow as disclosed ([0053]), [0054]), however, without the carbon di oxide formation.
More specifically, (additionally), examiner used additional reference by Thornberg et al. to teach mineral cation magnesium source can be magnesium oxide also (col 3 lines 35-40) in order to make complex with lactic acid present in the CDS to
form chelate as disclosed by NPL Beaves et al. (at least under Introduction) which provides the benefit of better bioavailability of magnesium cation (in Coles et al. [0039] e.g. last three lines, “far more bioavailable”).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. in view of NPL Christian et al. to incorporate the teaching of Thornberg et al. to teach mineral cation magnesium source can be magnesium oxide also ( col 3 lines 35-40) in order to make complex with lactic acid present in the CDS to form chelate as disclosed by NPL Beaves et al. (at least under Introduction) which provides the benefit of better bioavailability of magnesium cation (in Coles et al. [0039] e.g. last three lines, “far more bioavailable’).
Regarding the phrase “for a period of at least 10 days the animal is fed a prebiotic supplement”, it is to be noted that the combinations of disclosures meet that the supplement contains prebiotic beta glucan. It is also understood from the disclosure that the supplement can be used daily with the feed stuff also. Therefore, it meets “for a period of at least 10 days the animal is fed a prebiotic supplement”.
Regarding the phrase “ to improve one or more of the features” as claimed in the Markush group, it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 20.

19. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Thornberg et al. USPN 5260089) as evidenced by NPL Beavers et al. and as evidenced by NPL beta glucan as applied to claim 20 and further in view Bachmeier et al. US 2003/0104112.

20. 	Regarding claim 22, Coles et al. in view of NPL Christian et al. and Thornberg et al. are silent about “is fed onto wet cake during a drying process’.
Bachmeier et al. discloses that livestock feed supplement can be compressed to remove water to the desired extend (i.e. during drying) in order to make wet cake into a feed block or a feed block can be made ([0007]) that is consumable by livestock animal ([0007]) in order to provide desired shape of the feed composition for the desired end user’s use.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. in view of NPL Christian et al. to incorporate the teaching of Bachmeier et al. to make compressed form that comprises wet cake into a feed block or a feed block can be made ([0007]) that is consumable by livestock animal ([0007]) in order to provide desired shape of the feed composition for the desired end user’s use.

21. 	Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of
Perreli- Minetti et al. USPN 2852387 in view of Block et al. US 2008/0146520 and further as evidenced by NPL Grape Marc.

22. 	Regrading claim 23, 24, Coles et al. discloses that distillation by product e.g. condensed distillers grain (CDS) is used as animal feed supplement ([0010]), which includes natural mineral source including dolomite, magnesite etc. i.e. source as cation e.g. magnesium ((0012], [0017], [0021]) and cation makes chelate with reactive organic acid e.g. lactic acid present in distillation by-product e.g. CDS ([0017]), and this chelate has the benefit of having more bioavailability of the mineral inorganic salt from the chelate ([0039]). Coles et al. also discloses that the CDS has water ([0058)).
Coles et al. is silent specifically about all claimed supplements including “prebiotic supplement”.
NPL Christian et al. discloses that fermented by-product after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description).
NPL Christian et al. also discloses that fermented by-product after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description), and yeast dry weight is 16-32% by weight and yeast cell contain 15-30% beta glucan which is therefore, (26-32)% yeast x [(0.15) —(0.30)] makes 3.9% (Lower) to 0.96% (Higher) to meet “at least 2% of the dry matter intake” as claimed in claim 20. It is known and as evidenced by NPL beta glucan (page 1) that beta glucan is non-starch polysaccharide.
One of ordinary skill in the art before the effective filling date of the
claimed invention would have been motivated to combine Coles et al. to incorporate the teaching of NPL Christian et al. to consider fermentation by-product can be used as nutritional feed supplement because such fermented by-product contains nutritional supplements including beta glucan prebiotic (at least in claim 10 and page 17, paragraph 4 of NPL Christian et al.) supplement.
Regarding the phrase “to improve one or more of the features” as claimed in the Markush group of claim 1 it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 20.
Regarding the phrase “C3/C4 organic acids with a multivalent cation source to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with reactive lactic acid present in stillage/CDS ([0039], [0040]) and Cole et al. also discloses that the reaction can be with calcium carbonate ([0053])
However, Coles et al. in view of NPL Christian et al. are silent about “Grape marc’.
Perreli- Minetti et al. discloses that the still containing pomace are considered as waste and generally discarded (Fig 1). Perreli- Minetti et al. also discloses that Final waste as Stillage, (with Fig 1 of Perreli- Minetti et al.) which is made after fermentation (col 4 lines 10-15, lines 22-25, col 5 lines 65-75) (col 3 lines 42) and therefore, can be considered as waste from distillery which is grape pomace and is also known as grape marc as evidenced by NPL Grape Marc (Pages 1-2).
Block et al. discloses that grape pomace can be used as an animal feed ([0036)). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine the teachings of Perreli- Minetti et al. and Block et al. to consider grape pomace which is made after fermentation of grape (col 4 lines 10-15, lines 22-25, col 5 lines 65-75) and followed by pressing the pomace which retains moisture (col 3 lines 42) and therefore, can be considered as waste from distillery when grape is used as starting material and it can be used as an animal feed as disclosed by Block et al. ([0036]).
Regarding the phrase “for a period of at least 10 days the animal is fed a prebiotic supplement”, it is to be noted that the combinations of disclosures meet that the supplement contains prebiotic beta glucan. It is also understood from the disclosure that the supplement can be used daily with the feed stuff also. Therefore, it meets “for a period of at least 10 days the animal is fed a prebiotic supplement’.
Regarding the phrase “ to improve one or more of the features” as claimed in the Markush group, it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 23.

23.	 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. as applied to claim 1 and further as evidenced by NPL Cattle Beast.

24.	 Regarding claim 25, Cole et al. discloses that animal is cattle ([0055]). It is known that “cattle beast” is nothing but cattle because it is Known and is evidenced by NPL “Cattle beast” that it means “an individual domesticated bovine animal” is beast (Pages 1-2).

25. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Thornberg et al. USPN 5260089 and as evidenced by NPL Beavers et al. (in New J. Chem., 2009, 33, 1951-1959) as applied to claim 20 and further as evidenced by NPL Cattle Beast.

26.	 Regarding claim 26, Cole et al. discloses that animal is cattle ([0055]). It is known that “cattle beast” is nothing but cattle because it is Known and is evidenced by NPL “Cattle beast” that it means “an individual domesticated bovine animal” is beast (Pages 1-2).

27. 	Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Perreli-
Minetti et al. USPN 2852387 in view of Block et al. US 2008/0146520 as applied to claim 23 and further as evidenced by NPL Cattle Beast.

28. 	Regarding claim 27, Cole et al. discloses that animal is cattle ([0055]). It is known that “cattle beast” is nothing but cattle because it is known and is evidenced by NPL “Cattle beast” that it means “an individual domesticated bovine animal” is beast (Pages 1-2). 

Pertinent prior art
29. 	Lamet al. US 2015/0072391
Lam discloses that glycerol is considered as undesired by product in such a fermentation e.g. ethanol. Therefore, it would have been obvious that there will be some (less) undesired by-product glycerol during ethanol fermentation which will eventually be in the waste product after the purification of ethanol after fermentation ([0108]).


Response to arguments
30.	Applicants arguments overcome the rejections of record.
Applicants arguments overcome the 112 rejection of claim 18 which is cancelled. 
Applicants arguments and amendments of specification and independent claims 1, 23 in relation to “2% w/w (dmb)” overcome the 112 second paragraph rejection in relation to this issue.

31.	It is to be noted that applicants NPL Ehlich ‘852 is identical to NPL Christian et al. (WO 2014127852) of last office action. As because last name of Ehlich Christian is Christian , therefore, examiner used NPL Christian et al. 

32.	Applicants have primarily argued that 
(i) Coles ‘837 specification is a prior application of the present applicant
(ii) Coles ‘837 does not disclose a method for supplementing the diet of a ruminant animal to improve any of the features listed in any of the three independent claims 1, 20, 23. 
(iii) Ehlich puroportedly discloses a prebiotic animal feed, but the substances disclosed in Ehlich do not in fact meet the accepted definition of prebiotic as given by the ISAPPP (in Remarks, page 9, last paragraph). 
(iv)  Ehlich’s method has an essential step of “an enzyme composition capable of degrading one or more fermented mash components” which is a key part of the Ehlich method which is not present in the presently claimed invention. The similar arguments continued on page 11, in remarks section.
(v) Unexpected Result: Applicants argued on page 9, in remarks, that applicants specification on page 3 at paragraph 2, page 11, paragraphs 2-4 inclusive and page 12 lines 12-17  produce unexpected result.
In response, it is to be noted that
(i)  Coles ‘837 specification meets the prior art date and, therefore, even if it is a prior application of the present applicant, it can be used as primary prior art to modify the teachings by other secondary prior art to achieve claimed invention.
(ii) It is to be noted that the combinations of prior arts of record meet the claimed invention. Therefore, even if Coles et al. ‘837 does not mention all the ingredients a method for supplementing the diet of a ruminant animal to improve any of the features listed in any of the three independent claims 1, 20, 23, however, the disclosed ingredients are identical to the claimed ingredients and the disclosed range amounts meet the claimed range amounts to have the identical claimed property. 
(iii) It is to be noted that examiner used NPL Christian et al. (i.e. NPL Ehrlich et al. as mentioned by the applicants) who discloses “prebiotics like beta glucan and/or mannan-oligo-saccharide “is present in the fermented by-product which is used as nutritional (at least in claim 10 and page 17, paragraph 4 of NPL Christian et al.) supplement. NPL Christian et al. also discloses why beta glucan is prebiotic (page 6 last para e.g. “enhances the growth of beneficial bacteria etc., therefore, enhances growth of probiotic, therefore, beta glucan is it is prebiotic).  Therefore, the disclosures by NPL Christian et al. is sufficient to be considered. Examiner did not notice where ISAPP does not consider beta glucan is not a prebiotic and applicants did not specifically mention where ISAPP excludes beta glucan from not being a fiber. However, examiner is citing another NPL Carlson et al. in Nutrients, 9: pages 1-17, 2017) reference to provide information that beta glucan meets the criteria of prebiotic (at least under Introduction). 
(iv)  It is to be noted that Ehlich is used as a secondary prior art to modify Coles ert al. by including fiber prebiotic beta-glucan containing nutrients enriched fermented product which is used as animal feed to meet the claimed invention. Therefore, applicants allegation that  Ehlich’s method has an essential step of “an enzyme composition capable of degrading one or more fermented mash components is not an issue, it is the “prebiotic” quality of by-products” of Ehlich (Christian) which is a prebiotic  animal feed product produced by using enzymes for improving the prebiotic quality of the fermentation by-product (at least in Abstract) in order to use the by-product enriched with prebiotic (at least in Abstract) and that prebiotic includes beta glucan, manna-oligo-saccharides etc. (at least in claim 10 of Ehlich et al.) and, therefore, NPL Ehlich et al.  is used to modify Coles et al. to supplement with the prebiotic enriched fermentation by-product including other nutrients for the cost -effective use of by-product to supplement with prebiotic beta glucan and other nutrients as discussed in detail in the office action above.
(v) Unexpected result: The examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ have not compared the claimed invention to the teachings of the closest prior art reference and
 (2) Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
In this instance, independent claims 1, 20 are broad. Therefore, the specifications, in general, as argued by the applicants cannot establish the unexpected result because the combinations of prior art meet the claimed invention.

Conclusion
33.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               

/DONALD R SPAMER/           Primary Examiner, Art Unit 1799